Case: 14-1358   Document: 21     Page: 1   Filed: 05/30/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  DAVID D. EVERIST,
                   Plaintiff-Appellant,

                            v.

    DEPARTMENT OF AGRICULTURE FOREST
 SERVICE, DONNA MICKLEY, SECRETARY OF THE
     INTERIOR, DAYNE BARRON, ATTORNEY
      GENERAL OF U.S. AND DOUGLAS FONG,
              Defendants-Appellees,

                          AND

 CITY OF MEDFORD, OREGON, MARK D. CLARKE,
  JANE DOE, JOHN DOE, AND OWEN M. PANNER,
                   Defendants.
             ______________________

                       2014-1358
                 ______________________

     Appeal from the United States District Court for the
 District of Oregon in No. 1:14-cv-00199-CL, Magistrate
 Judge Mark D. Clark.
                  ______________________

                     ON MOTION
                 ______________________

                      PER CURIAM.
Case: 14-1358         Document: 21     Page: 2   Filed: 05/30/2014



 2                       EVERIST   v. DEPARTMENT OF AGRICULTURE



                            ORDER
         This court considers whether this appeal should
 be transferred due to lack of jurisdiction.
     David D. Everist appeals a decision from the United
 States District Court for the District of Oregon that
 dismissed his complaint appearing to allege violations
 under the Federal Land Policy Management Act and
 Executive Order # 12630. This court is a court of limited
 jurisdiction. 28 U.S.C. § 1295. Based only upon our
 review, it is not clear that the District of Oregon’s juris-
 diction arose in whole or in part under the laws governing
 this court’s appellate jurisdiction.
       Accordingly,
       IT IS ORDERED THAT:
     (1) Everist is directed to show cause within 21 days
 from the date of this order why his appeal should not be
 transferred to the United States Court of Appeals for the
 Ninth Circuit pursuant to 28 U.S.C. § 1631. The appel-
 lees are also directed to respond within that time.
       (2) The briefing schedule is stayed.


                                         FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s24